DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 3/9/2021. Claims 1,8 and 9 are pending in the application. Claims 1 and 8 were amended and claims 6,11 and 13 were canceled by the applicant. Claims 2-5,7,10,12 and 14-16 were previously canceled by the applicant.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,8,9 are rejected under 35 USC 103  as being unpatentable over  Kawahara et al. (JP2010047625A) cited by the applicant in an IDS, in view of  Tamura et al. (JP2001-064531 A) and further in view of Zhang (CN 105623304 A), cited by the applicant in an IDS.
Kawahara [0033] discloses (Example 10) an exemplary edible inkjet ink composition (cyan), which is considered a preparation,  that comprises lecithin (0.1 % 
 Kawahara does not specifically disclose color value of the gardenia blue pigment. Zhang however discloses acid stable gardenia blue pigment with color value of more than 150, which overlaps the claimed color value range (500)  for use in acidic food products (abstract).  It would have been obvious to one of ordinary skill in the art to experimentally optimize the color value of a gardenia blue pigment in combination with enzymatically modified lecithin in modified Kawahara to obtain an acid stable dispersible composition of gardenia blue pigment for use in acidic food products, that typically have a pH in the claimed range, with a reasonable expectation of success.
Regarding claim 9, Zhang discloses acidic beverage for example, that would inherently contain an acid ingredient.
prima facie obvious in view of the art.
Response to Amendment
The declaration under 37 CFR 1.132 filed 3/9/2021 is insufficient to overcome the rejection of claims 1,8,9 based upon 35 USC 103 as set forth in the last Office action because:  
Applicants unexpected results are with reference to an alternative emulsifier polyglycerol fatty acid ester that is not stated in the office action . As indicated in the office  action , the primary reference discloses gardenia pigment composition, with lecithin as emulsifier to help in dispersion of the pigment. The secondary references disclose  lecithin or enzymatically decomposed lecithin as stabilizers of the pigment under acidic conditions (Tamura) , and  properties of an acid stable gardenia pigment  which can be added to  acidic beverages (Zhang).  It would have been obvious to one of ordinary skill in the art to prepare a pigment composition of such an acid stable pigment in combination with lecithin to improve dispersiblity of the acid stable pigment in a beverage, having a color value greater than 150 as disclosed in Zhang, with a reasonable expectation of successfully producing  a gardenia blue pigment stable under acidic conditions.  
Applicant’s declaration does not show any unexpected advantages of using a known functionally equivalent enzymatically modified lecithin (narrower species) versus lecithin (broader genus comprising all types of lecithin, including enzymatically modified lecithin), in making a combination of gardenia pigment and lecithin as taught in the primary reference. 
Therefore, the results cannot be said to have been unexpected over the closest prior art. It has been previously held that“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”); Skoll, 523 F.2d at 1398 (“[W]here appellant has failed to present evidence to rebut the specific suggestion of the prior art, we conclude that the affidavit is inadequate to overcome the showing of obviousness made by the prior art.”). In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).
For these reasons, the affidavit is insufficient to overcome the rejection of claims 1,8 and 9.
Response to Arguments
	The previous rejection of claims 6, 11 and 13 are rendered moot by their cancellation. Claim amendments render the previous rejections under 35 USC 103 moot. However, the claims as amended present new grounds for rejection, as detailed in the current office action.
Applicant’s comments regarding the declaration submitted on 3/9/2021 are addressed in the section above.
Applicant’s declaration does not show any unexpected advantages of using a known functionally equivalent enzymatically modified lecithin (narrower species) versus lecithin (broader genus comprising all types of lecithin, including enzymatically modified lecithin), in making a combination of gardenia pigment and lecithin as taught in the primary reference. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kawahara does not specifically disclose an enzymatically modified lecithin. However, Tamura et al. disclose that natural pigments are stabilized in acidic food products when applied in combination with soybean phospholipid (lecithin) or lysolecithin (enzymatically modified lecithin) (abstract). It would have been obvious to one of ordinary skill in the art to use either lecithin or enzymatically modified lecithin in stabilizing a gardenia blue pigment under acidic conditions as Tamura discloses that lecithin and lysolecithin are functionally equivalent in such stabilization of a natural pigment, with a reasonable expectation of success.
 Kawahara does not specifically disclose color value of the gardenia blue pigment. Zhang however discloses acid stable gardenia blue pigment with color value of more than 150, which overlaps the claimed range for use in acidic food products (abstract).  It would have been obvious to one of ordinary skill in the art to experimentally optimize the color value of a gardenia blue pigment in combination with enzymatically modified lecithin in modified Kawahara to obtain an acid stable dispersible composition of gardenia blue pigment for use in acidic food products, with a reasonable expectation of success.
For these reasons, applicant’s arguments in view of the amended claims are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793